UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1768


JAMES TOLLE,

                    Plaintiff - Appellant,

             v.

ROCKWELL COLLINS CONTROL TECHNOLOGIES, INC., d/b/a Rockwell
Collins, Inc., d/b/a United Technologies Corporation; COLLINS AEROSPACE,
d/b/a Rockwell Collins, Inc., d/b/a United Technologies Corporation, d/b/a Rockwell
Collins Control Technologies, Inc.; ROCKWELL COLLINS, INC., d/b/a United
Technologies Corporation; UNITED TECHNOLOGIES CORPORATION,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-00174-LMB-JFA)


Submitted: April 21, 2021                                         Decided: May 10, 2021


Before KEENAN and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Tolle, Appellant Pro Se. Julie Davis Loring, SEYFARTH SHAW, LLP, Atlanta,
Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Tolle appeals the district court’s order granting Defendants’ Federal Rule of

Civil Procedure 12(b)(6) motion, dismissing his civil action, and denying his request for

leave to amend his complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Tolle v. Rockwell

Collins, No. 1:20-cv-00174-LMB-JFA (E.D. Va. June 18, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2